Robinson, J.
(concurring specially). I can conceive of no possible reason or excuse for commencing or prosecuting tbis action, and am surprised that one of our learned justices should dissent from tbe decision as formulated by Chief Justice Christianson. Tbe dissent is based on a gross misconception of facts and tbe law governing the relation of master and servant. When a man employs a servant with a wife, and admits them to bis bouse, and furnishes them their daily bread and butter, and pays them a monthly or daily wage, be does not thereby surrender to them tbe possession of bis bouse. Their occupation is that of a mere temporary licensee, tbe same as that of tbe help in a hotel. They are bound to obey orders, and must obey an order to quit tbe bouse tbe same as an order in regard to their employment. It is no uncommon thing for tbe proprietor of a hotel to leave tbe business in charge of bis help, while be gives general direction and pays tbe bills, and goes and comes as be pleases. On bis return, after an absence of a day or a month, may tbe help say to him: We have possession of tbe hotel; you cannot enter; you cannot get actual possession, unless at tbe end of a lawsuit ? If such were tbe law, it would be very dangerous for a man to employ help. Business is never done in that way.
Tbe dissenting opinion errs in tbis way. It says':' Tbe plaintiff was in tbe actual, peaceable, and exclusive possession of tbe bouse; it was his home. That is clearly untrue; it was not bis home, and be never bad actual or exclusive possession for one minute. There never was a minute when defendant did not have tbe right to enter into bis bouse and to give orders to tbe plaintiff. It is true, as said in tbe dissent: “Tbe fundamental rights of a person in actual, peaceable, and exclusive possession of property as his home is well understood.” But tbe plaintiff never was in possession of tbe bouse ns his home. His possession and occupancy was not exclusive; it was not as his home. It was as *596the home of the defendant, who paid the plaintiff his wages, furnished him his bread and butter for obeying orders. As the Scripture reads: The servant is not above his master. His service or employment does not make him the lord of his master or give him any possession as against his master. The rule is not changed by calling the master an employer and the servant an employee.
Really the case seems too plain to admit of any discussion. ■ It is ruled by common law, common usage, and common sense.